 

EXHIBIT 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of April 22, 2016, and is between NUO THERAPEUTICS,
INC., a Delaware corporation (the “Company”), and the stockholders listed on
Schedule 1 hereto (collectively, the “Stockholders” and, each individually, a
“Stockholder”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan (as defined below).

 

INTRODUCTION

 

WHEREAS, on the date hereof, the Company issued shares (the “Shares”) of common
stock, par value $0.0001 per share (the “Common Stock”), to the Stockholders
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, and upon
the terms set forth in the First Amended Plan of Reorganization of the Company
(as amended, modified or supplemented, the “Plan”) under Chapter 11 of the
United States Bankruptcy Code (11 U.S.C. §101, et seq.), confirmed by order
dated April 25, 2016 of the United States Bankruptcy Court for the District of
Delaware.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Stockholders agree as follows:

 

ARTICLE I
DEFINITIONS

 

In this Agreement:

 

“Applicable Exchange” means The New York Stock Exchange, Inc. or the NASDAQ
Stock Exchange, including the NASDAQ Global Market.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Registrable Securities” shall mean any Shares issued to the Stockholders on the
date hereof together with any securities issued or issuable upon any stock
split, dividend or other distribution, adjustment, recapitalization or similar
event with respect to the foregoing; provided, however, that any such securities
shall cease to be Registrable Securities upon the earlier of the date when (i)
such Registrable Securities have been registered under the Securities Act and
disposed of in accordance with a registration statement filed under the
Securities Act, including the Registration Statement, or such Registrable
Securities have been disposed of under Rule 144 promulgated under the Securities
Act or (ii) such Registrable Securities may be sold without registration or
restriction pursuant to Rule 144(b) under the Securities Act or any successor
provision.

 

 

 

 

“Registration Statement” means the registration statement required to be filed
under this Agreement, including the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

ARTICLE II
DEMAND AND PIGGYBACK RIGHTS

 

Section 2.01         Shelf Registration.

 

(a)          The Company shall use its best efforts to cause to prepare and file
with the SEC a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act on or prior to the 120th day (the “Filing
Default Date”) following the Closing (such date of actual filing, the “Filing
Date”). The Registration Statement shall be on Form S 3; provided that if the
Company shall determine in good faith that Form S-3 is not then available to it,
the Registration Statement shall be on Form S-1. Each Stockholder will furnish
to the Company, within five (5) business days after request by the Company, a
completed questionnaire in the form set forth as Exhibit A hereto. Each
Stockholder agrees to promptly update such questionnaire in order to make the
information previously furnished to the Company by such Stockholder complete and
not materially misleading. The Registration Statement shall register the
Registrable Securities for resale by the holders thereof.

 

(b)          The Company shall use its best efforts to cause the Registration
Statement to be declared effective by the SEC on or prior to the 150th day
following the Closing (the “No-Review Effectiveness Default Date”) if there is
no SEC review of the Registration Statement or the 210th day following the
Closing (the “SEC-Review Effectiveness Default Date”) in the event of an SEC
review of the Registration Statement, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earliest of (i) the date when all Registrable Securities covered thereby may be
sold without registration or restriction pursuant to Rule 144(b) under the
Securities Act or any successor provision or (ii) the date when all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”).

 

(c)          The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) within five (5) business
days following the Company’s receipt of notice from the SEC that the
Registration Statement will not be reviewed by the SEC or that the SEC has
completed its review of such Registration Statement and has no further comments.
The Company shall request effectiveness of the Registration Statement (and any
post-effective amendments thereto) at 5:00 p.m., New York City time, on the
effective date, and file with the SEC and deliver the Prospectus (or any
supplements thereto), which delivery may be made electronically, by 8:00 a.m.
New York City time on the business day after such effective date.

 

 2 

 

 

Section 2.02         Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)          Use its best efforts to (i) prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously effective as
to the Registrable Securities for the Effectiveness Period, (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424,
and (iii) respond promptly to any comments received from the SEC with respect to
the Registration Statement or any amendment thereto.

 

(b)          Notify the Stockholders as promptly as reasonably possible, and (if
requested by the Stockholders) confirm such notice in writing of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement, (ii) the SEC comments in writing on the
Registration Statement, (iii) the SEC or any other Federal or state governmental
authority in writing requests any amendment or supplement to the Registration
Statement or Prospectus or requests additional information related thereto, (iv)
if the SEC issues any stop order suspending the effectiveness of the
Registration Statement or initiates any action, claim, suit, investigation or
proceeding (a “Proceeding”) for that purpose, (v) the Company receives notice in
writing of any suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vi) the financial statements
included in the Registration Statement become ineligible for inclusion therein
or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to the Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the Company shall not include any material non-public information in
any notice provided to any Stockholder under this Section 2.02(b).

 

(c)          Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the prompt withdrawal of (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.

 

(d)          Use its reasonable best efforts to deliver to each Stockholder,
which delivery may be made electronically, by 8:00 a.m. New York City time on
the business day after the date first available, without charge, such reasonable
number of copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Stockholders may
reasonably request. The Company hereby consents (except during the continuance
of any event described in Section 2.02(b)(iii)-(vi) above) to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Stockholders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

 

 3 

 

 

(e)          In the event the Company’s Common Stock is then listed on an
Applicable Exchange: (i) in the time and manner required by the Applicable
Exchange, prepare and file with Applicable Exchange an additional share listing
application covering all of the Registrable Securities, (ii) use its reasonable
best efforts to take all steps reasonably necessary to cause such Registrable
Securities to be approved for listing on the Applicable Exchange as soon as
possible thereafter, (iii) provide to the Stockholders notice of such listing,
and (iv) use its reasonable best efforts to maintain the listing of such
Registrable Securities on the Applicable Exchange.

 

(f)          To the extent required by law, prior to any public offering of
Registrable Securities, use its reasonable best efforts to register or qualify
or cooperate with the selling Stockholders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Stockholder requests
in writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be required for any
such purpose to (i) qualify generally to do business as a foreign corporation in
any jurisdiction wherein it would not be otherwise required to qualify but for
the requirements of this Section 2.02(f), (ii) file any general consent to
service of process in any jurisdiction where it is not as of the date hereof so
subject, or (iii) otherwise subject itself to taxation.

 

(g)          Upon the occurrence of any event described in Section
2.02(b)(iii)-(vi) above, as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Company may
suspend sales pursuant to the Registration Statement for a period of up to
twenty (20) consecutive days or for a total of not more than forty-five (45)
days in any twelve-month period if the Company furnishes to the holders of the
Registrable Securities a certificate signed by the Company’s Chief Executive
Officer stating that in the good faith judgment of the Company’s Board of
Directors, there is some material development relating to the operations or
condition (financial or other) of the Company that has not been disclosed to the
general public and as to which it is in the Company’s best interests not to
disclose such development, and the Company shall not disclose such development
to the Stockholders.

 

(h)          In the event that any broker-dealer registered under the Exchange
Act shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) or any successor thereto, as amended from time to time) thereof,
whether as a holder of such Registrable Securities or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
cooperate with such broker-dealer in connection with any filings required to be
made by FINRA.

 

 4 

 

 

Section 2.03         Registration Expenses. The Company shall pay (or reimburse
the Stockholders for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the SEC and in connection with applicable state
securities or “Blue Sky” laws, (b) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing copies of Prospectuses reasonably requested by the Stockholders), (c)
messenger, telephone and delivery expenses, (d) and fees and expenses of all
other persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. Notwithstanding the foregoing, each
Stockholder shall pay any and all costs, fees, discounts or commissions
attributable to the sale of its respective Registrable Securities.

 

Section 2.04        Indemnification.

 

(a)          Indemnification by the Company. In consideration of each
Stockholder’s execution and delivery of this Agreement and in addition to the
Company’s other obligations hereunder, the Company shall, notwithstanding any
termination of this Agreement, indemnify, defend, protect and hold harmless each
Stockholder, its officers and directors, partners, members, agents, brokers and
employees of each of them, each person who controls any such Stockholder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling person, and each underwriter of Registrable Securities, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to (A) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or form of prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based upon information regarding such
Stockholder furnished in writing to the Company by such Stockholder expressly
for use therein, or to the extent that such information related to such
Stockholder or such Stockholder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such
Stockholder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (which shall,
however, be deemed to include disclosure substantially in accordance with the
“Plan of Distribution” attached hereto), or (ii) in the case of an occurrence of
an event of the type specified in Section 2.02(b) above, the use by such
Stockholder of an outdated or defective Prospectus after the Company has duly
notified such Stockholder in writing that the Prospectus is outdated or
defective and prior to the receipt by such Stockholder of the Advice
contemplated in Section 2.05 below, (B) any misrepresentation or material breach
of any representation or warranty made by the Company in the Offering Documents;
or (C) any material breach of any covenant, agreement or obligation of the
Company contained in the Offering Documents. The Company shall notify the
Stockholders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.

 

 5 

 

 

(b)          Indemnification by Stockholders. Each Stockholder shall, severally
and not jointly, indemnify and hold harmless the Company, its directors,
officers, agents and employees, and each person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), and the directors, officers, agents or employees of such controlling
persons, to the fullest extent permitted by applicable law, from and against all
Losses (as determined by a court of competent jurisdiction in a final judgment
not subject to appeal or review) arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus or in any
amendment or supplement thereto, or arising out of or based upon any omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent, that
such untrue statement or omission is contained in any information furnished in
writing by such Stockholder to the Company specifically for inclusion in such
Registration Statement or Prospectus or to the extent that (i) such untrue
statements or omissions are based upon information regarding such Stockholder
furnished in writing to the Company by such Stockholder expressly for use
therein, or to the extent that such information related to such Stockholder or
such Stockholder’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Stockholder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (which shall, however, be deemed to
include disclosure substantially in accordance with the “Plan of Distribution”
attached hereto), or (ii) in the case of an occurrence of an event of the type
specified in Section 2.02(b) above, the use by such Stockholder of an outdated
or defective Prospectus after the Company has notified such Stockholder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Stockholder of the Advice contemplated in Section 2.05 below. In no event
shall the liability of any selling Stockholder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Stockholder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

 

 6 

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof, provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

 

(d)          Contribution. If a claim for indemnification under Section 2.04(a)
or Section 2.04(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 2.04(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 2.04(d) was
available to such party in accordance with its terms. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this Section
2.04(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding section. Notwithstanding the provision of this
Section 2.04(d), no Stockholder shall be required to contribute, in the
aggregate, any amount in excess of the amount of net proceeds actually received
by such Stockholder from the sale of the Registrable Securities subject to the
Proceeding. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
indemnity and contribution agreements contained in this Section are in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties and any cause of action or similar right of the Indemnified Parties
against the Indemnifying Parties or others.

 

 7 

 

 

Section 2.05        Dispositions. Each Stockholder agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement. Each Stockholder further agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 2.02(b), such Stockholder will discontinue disposition of such
Registrable Securities under the Registration Statement until such Stockholder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 2.02(g), or until it is advised in writing
(the “Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this section.

 

Section 2.06        Piggy-Back Registrations.

 

(a)          If at any time during the Effectiveness Period, other than any
suspension period referred to in Section 2.02(g) above, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Stockholder written notice of such determination and if,
within ten (10) days after receipt of such notice, any such Stockholder shall so
request in writing, the Company shall use its reasonable best efforts to include
in such registration statement all or any part of such Registrable Securities
not already covered by an effective Registration Statement such Stockholder
requests to be registered; provided, however, that the Company shall have the
right to postpone or withdraw any registration effected pursuant to this Section
2.06(a).

 

 8 

 

 

(b)          If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
indicate in the notice given pursuant to Section 2.06(a). In such event the
right of any Stockholder to registration pursuant to Section 2.06(a) shall be
conditioned upon Stockholder’s agreeing to participate in such underwriting and
in the inclusion of such Stockholder’s Registrable Securities in the
underwriting to the extent provided herein. The Stockholder shall (together with
the Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company or by
other holders exercising any demand registration rights. Notwithstanding any
other provision of this Section 2.06, if the underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the underwriter may exclude some or all Registrable Securities or
other securities from such registration and underwriting (hereinafter an
“Underwriter Cutback”). In the event of an Underwriter Cutback, the Company
shall so advise the Stockholder and the other holders distributing their
securities through such underwriting, and the number of Registrable Securities
that may be included in the registration and underwriting shall be allocated in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities held by the Stockholder and the other holders distributing their
securities through such underwriting at the time of filing the registration
statement. If any Stockholder disapproves of the terms of any such underwriting,
such Stockholder may elect to withdraw therefrom by written notice to the
Company and the underwriter. Any securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.

 

Section 2.07         Rule 144. Until the earlier of (i) one year following the
effectiveness of the Registration Statement and (ii) the date when such
Registrable Securities may be sold without registration or restriction pursuant
to Rule 144(b) under the Securities Act or any successor provision, the Company
agrees with each holder of Registrable Securities to:

 

(a)          use its best efforts to comply with the requirements of Rule 144(c)
under the Securities Act with respect to current public information about the
Company;

 

(b)          use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time it is subject to such reporting requirements), and

 

(c)          furnish to any holder of Registrable Securities upon request (i) a
written statement by the Company as to its compliance with the requirements of
said Rule 144(c) and the reporting requirements of the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of the Company, and (iii)
such other reports and documents of the Company as such holder may reasonably
request to avail itself of any similar rule or regulation of the SEC allowing it
to sell any such securities without registration.

 

Section 2.08         Exchange Act Registration. Promptly following the date
hereof, the Company shall cause the Common Stock to be registered under Section
12(g) of the Exchange Act.

 

 9 

 

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01        Notices. Any notice or other document required or permitted
to be given or delivered to the Stockholders shall be in writing and sent (x) by
fax if the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (y)
by an internationally recognized overnight delivery service (with charges
prepaid):

 

(a)          if to the Company, at

 

Nuo Therapeutics, Inc.

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Attention: Chief Executive Officer

Facsimile: (240) 499-2690

 

or such other address as it shall have specified to the Stockholder in writing,
with a copy (which shall not constitute notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Attention: Jeffrey A. Baumel, Esq.

Facsimile: (973) 912-7199

 

and

 

Dentons US LLP

1301 K Street, N.W.

Suite 600, East Tower

Washington, D.C. 20006

Attention: Sam J. Alberts, Esq.

Facsimile: (202) 408-6399

 

(b)          If to a Stockholder, to the address set forth with respect to such
Stockholder on Schedule 1 or to such other person or address as such Stockholder
shall furnish to the Company and the other Stockholders in writing.

 

Section 3.02         Section Headings. The article and section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. References in this Agreement to a designated
“Article” or “Section” refer to an Article or Section of this Agreement unless
otherwise specifically indicated.

 

Section 3.03         Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

Section 3.04         Consent to Jurisdiction and Service of Process. The parties
to this Agreement hereby agree to submit to the jurisdiction of the courts of
the State of Delaware and the courts of the United States of America located in
the District of Delaware, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

 

 10 

 

 

Section 3.05         Waiver of Jury Trial. Each of the parties to this Agreement
hereby unconditionally agrees to waive, to the fullest extent permitted by
applicable law, its respective rights to a jury trial of any claim or cause of
action (whether based on contract, tort or otherwise) based upon, arising out of
or relating to this Agreement or the transactions contemplated hereby. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
Agreement, including contract claims, tort claims and all other common law and
statutory claims. Each party hereto: (i) acknowledges that this waiver is a
material inducement to enter into this Agreement, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings, (ii) acknowledges that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not in the event of any action or
proceeding, seek to enforce the foregoing waiver and (iii) warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 3.05 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 3.06         Amendments. This Agreement may be amended only by an
instrument in writing executed by the Company and Stockholders holding at least
66 2/3% of the Registrable Securities collectively held by them. Any such
amendment will apply to all Stockholders equally, without distinguishing between
them.

 

Section 3.07         Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and thereby. The registration rights granted under this
Agreement supersede any registration, qualification or similar rights with
respect to any of the shares of Common Stock granted under any other agreement,
and any of such preexisting registration rights are hereby terminated.

 

Section 3.08         Severability. The invalidity or unenforceability of any
specific provision of this Agreement shall not invalidate or render
unenforceable any of its other provisions. Any provision of this Agreement held
invalid or unenforceable shall be deemed reformed, if practicable, to the extent
necessary to render it valid and enforceable and to the extent permitted by law
and consistent with the intent of the parties to this Agreement.

 

Section 3.09         Arms Length Negotiations. The Company acknowledges and each
Stockholder confirms that it has independently participated in the negotiation
of the transaction contemplated hereby with the advice of its own counsel and
advisors.

 

Section 3.10         Counterparts. This Agreement may be executed in multiple
counterparts, including by means of facsimile or electronic mail, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument.

 

(Signature Page Follows)

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

  COMPANY       NUO THERAPEUTICS, INC.         By:       Name:     Title:

 

  STOCKHOLDERS       [STOCKHOLDER]       By:       Name:     Title:

 

 12 

 

 

EXHIBIT A

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

To: Nuo Therapeutics, Inc.
c/o Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Attention: Jeffrey A. Baumel, Esq.

Facsimile: (973) 912-7199

 

Reference is made to the Registration Rights Agreement (the “Agreement”), made
between Nuo Therapeutics, Inc., a Delaware corporation (the “Company”), and the
Stockholders noted therein.

 

Pursuant to Section 2.01(a) of the Agreement, the undersigned hereby furnishes
to the Company the following information for use by the Company in connection
with the preparation of the Registration Statement contemplated by Section 2 of
the Agreement.

 

1.Name and Contact Information:  

 

  Full legal name of record holder:   

 

  Address of record holder:   

 

  Social Security Number or Taxpayer Identification Number:    

 

  Identity of beneficial owner (if different than record holder):   

 

  Name of contact person:   

 

  Telephone number of contact person:   

 

  Fax number of contact person:   

 

  E-mail address of contact person:   

 

2.Beneficial Ownership of Registrable Securities:  

 

  (a) Number of Registrable Securities owned by Selling Stockholder:   

 

  (b) Number of Registrable Securities requested to be registered:    

 

3.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder:     Except as set forth below in this Item (3), the undersigned is
not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item (2)(a).

 

 13 

 

 

  Type and amount of other securities beneficially owned by the Selling
Stockholder:          

 

4.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

  State any exceptions here:    

 

5.Plan of Distribution:

 

Except as set forth below, the undersigned intends to distribute pursuant to the
Registration Statement the Registrable Securities listed above in Item (2) in
accordance with the “Plan of Distribution” section set forth therein:

 

  State any exceptions here:   

 

6.Selling Stockholder Affiliations:

 

(a)Is the Selling Stockholder a registered broker-dealer?
_________________________________________

 

(b)Is the Selling Stockholder an affiliate of a registered broker-dealers? (For
purposes of this response, an “affiliate” of, or person “affiliated” with, a
specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)
_________________________________________________________________________

 

(c)If the answer to Item (6)(b) is yes, identify the registered broker-dealers
and describe the nature of the affiliations:
_________________________________________________________________________

 

(d)If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire the
Registrable Securities in the ordinary course of business (if not, please
explain)? __________________________________________

 

(e)If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the time
of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?

 

7.Voting or Investment Control over the Registrable Securities:

 

If the Selling Stockholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Securities listed in Item (2) above:

 

_________________________________________________________________________________________

 

 14 

 

 

Pursuant to Section 2.02(g) of the Agreement, the undersigned acknowledges that
the Company may, by notice to each Stockholder at its last known address,
suspend or withdraw the Registration Statement and require that the undersigned
immediately cease sales of Registrable Securities pursuant to the Registration
Statement under certain circumstances described in the Agreement. At any time
that such notice has been given, the undersigned may not sell Registrable
Securities pursuant to the Registration Statement.

 

The undersigned hereby acknowledges receipt of a draft of the Registration
Statement dated ● and confirms that the undersigned has reviewed such draft
including, without limitation, the sections captioned “Selling Stockholders” and
“Plan of Distribution,” and confirms that, to the best of the undersigned’s
knowledge, the same is true, complete and accurate in every respect except as
indicated in this Questionnaire. The undersigned hereby further acknowledges
that pursuant to Section 2.04(b) of the Agreement, the undersigned shall
indemnify the Company and each of its directors and officers against, and hold
the Company and each of its directors and officers harmless from, any losses,
claims, damages, expenses or liabilities (including reasonable attorney’s fees)
to which the Company or its directors and officers may become subject by reason
of any statement or omission in the Registration Statement made in reliance
upon, or in conformity with, a written statement by the undersigned, including
the information furnished in this Questionnaire by the undersigned.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement, any amendments thereto and
the related prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.

 

The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY THE
COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

 

  Dated:           Signature of Record Holder:          

(Please sign your name in exactly the same
manner as the certificates for the shares being

registered)

 

 15 

 